No.     80-385

                 I N THE SUPREME COURT O F THE STATE O M N A A
                                                      F OTN

                                                 1981



STATE O MONTANA,
       F

                                   P l a i n t i f f and A p p e l l a n t ,

         vs.

WILLIAM F. WILLIAMS,

                                   D e f e n d a n t and R e s p o n d e n t .



Appeal from:          D i s t r i c t Court of t h e F i f t h J u d i c i a l D i s t r i c t ,
                      I n and f o r t h e County o f J e f f e r s o n
                      Honorable F r a n k B l a i r , J u d g e p r e s i d i n g .

C o u n s e l o f Record:

     For A p p e l l a n t :

           Mike G r e e l y , A t t o r n e y G e n e r a l , H e l e n a , Montana
           C e c i l Woodgate, Deputy County A t t o r n e y , B o u l d e r , Montana

     F o r Respondent:

           S m a l l , Hatch & Doubek, H e l e n a , Montana



                                             S u b m i t t e d on b r i e f s : J u n e 1 2 , 1 9 8 1

                                                                  Decided: August 6 , 1 9 8 1

Filed:    AUG G -

                               p.&"ic          Clerk
Mr.   J u s t i c e Frank B. M o r r i s o n , J r . , d e l i v e r e d t h e Opinion of
t h e Court.


        The S t a t e of Montana ( S t a t e ) a p p e a l s from a n o r d e r of

t h e D i s t r i c t C o u r t of t h e F i f t h J u d i c i a l D i s t r i c t , J e f f e r s o n

County, g r a n t i n g d e f e n d a n t ' s motion f o r a new t r i a l .

        Linda T i t t l e t o n and Debra Cunningham r e p o r t e d t h a t

t h e i r house i n B a s i n , Montana, had been broken i n t o d u r i n g

t h e l a t e e v e n i n g of November 9 , 1979.                 I t e m s reported missing

included a s t e r e o tape player, s t e r e o tapes, a small black

and w h i t e t e l e v i s i o n , $85 i n c a s h and $18 w o r t h of food

stamps.        The d e f e n d a n t was s u b s e q u e n t l y c h a r g e d w i t h b u r g l a r y

and f e l o n y t h e £ t i n c o n n e c t i o n w i t h t h i s i n c i d e n t .

        Defendant was b r o u g h t t o t r i a l on t h e c h a r g e s i n August

1980.      P r i o r t o t r i a l , t h e D i s t r i c t Court granted defendant's

motion i n l i m i n e e x c l u d i n g e v i d e n c e o f :        (I-) defendant' s

p r i o r criminal record;             ( 2 ) d e f e n d a n t ' s u s e of o r f a m i l i a r i t y

w i t h m a r i j u a n a ; and ( 3 ) d e f e n d a n t ' s m a r i t a l problems.

        T r i a l was h e l d on August 27,              28, 1980.          The p r o s e c u t i o n ' s

main w i t n e s s was a J e r r y Wilk, a f r i e n d of b o t h of t h e v i c t i m s

and t h e d e f e n d a n t .    Wilk had been c h a r g e d w i t h o t h e r t h e f t s

i n J e f f e r s o n County and a s a p a r t of a p l e a n e g o t i a t i o n on

s u c h c h a r g e s , a g r e e d t o a s s i s t t h e p r o s e c u t i o n by t e s t i f y i n g

a g a i n s t t h e defendant.          Wilk t e s t i f i e d t h a t he was a t t h e

d e f e n d a n t ' s house a f t e r t h e a l l e g e d b u r g l a r y and saw some

of t h e s t o l e n goods.          He a l s o t e s t i f i e d t h a t t h e d e f e n d a n t

t o l d him how t h e b r e a k - i n of t h e Tittleton/Cunningham r e s i d e n c e

had o c c u r r e d .

        T i t t l e t o n and Cunningham t e s t i f i e d t h a t t h e y had been

f r i e n d s of t h e d e f e n d a n t and t h a t he had v i s i t e d t h e i r house

s e v e r a l times.       The two women a l s o t e s t i f i e d t h a t t h e y had

been w i t h t h e d e f e n d a n t a t a b a r i n B o u l d e r , Montana, on t h e
n i g h t of t h e b r e a k - i n ,    b u t t h a t t h e d e f e n d a n t had l e f t

early.

        A d d i t i o n a l t e s t i m o n y was g i v e n by p o l i c e o f f i c e r s and

a l s o by a Suzanne Campbell.                    Ms.    Campbell t e s t i f i e d t h a t t h e

d e f e n d a n t s o l d h e r a t a p e p l a y e r and t a p e s which t u r n e d o u t

t o be i t e m s t a k e n from t h e Tittleton/Cunningham r e s i d e n c e .

        Following t r i a l , t h e j u r y r e t u r n e d a v e r d i c t f i n d i n g

t h e d e f e n d a n t g u i l t y of b u r g l a r y and f e l o n y t h e f t .         Sentencing

was s e t f o r September 3, 1980.                      About t e n m i n u t e s b e f o r e t h e

s e n t e n c i n g h e a r i n g , t h e d e f e n d a n t gave t h e S t a t e a copy of a

motion f o r new t r i a l , s u p p o r t e d by a b r i e f .

        The motion f o r a new t r i a l s t a t e d f o u r grounds.                         The

f i r s t was numerous v i o l a t i o n s by t h e S t a t e of t h e motion i n

limine.        Secondly, d e f e n d a n t a l l e g e d t h a t Debra Cunningham

had p e r j u r e d h e r s e l f when s h e f a l s e l y s a i d s h e had n e v e r

been a r r e s t e d f o r s h o p l i f t i n g .      Third, defendant argued t h a t

t h e p r o s e c u t i n g a t t o r n e y had v i o l a t e d h i s a t t o r n e y - c l i e n t

r e l a t i o n s h i p when he a t t e m p t e d t o impeach t h e t e s t i m o n y o f

t h e defendant's wife.                 The f o u r t h and f i n a l b a s i s f o r a new

t r i a l was t h a t t h e S t a t e had v i o l a t e d t h e d e f e n d a n t ' s f i f t h

amendment r i g h t t o remain s i l e n t when t h e p r o s e c u t i n g a t t o r n e y

p o i n t e d a f i n g e r a t him d u r i n g t r i a l and i n d i r e c t l y c h a l l e n g e d

him t o deny t h e c h a r g e s a g a i n s t him.

        Minutes a f t e r t h e S t a t e had r e c e i v e d a copy of t h e de-

f e n d a n t ' s motion on September 3, 1980, t h e motion w a s a r g u e d

before the court.                The S t a t e o b j e c t e d t h a t i t had n o t r e -

c e i v e d r e a s o n a b l e n o t i c e i n advance of t h e motion, and i t
a s k e d f o r a chance t o b r i e f i t s s i d e .              The D i s t r i c t C o u r t

d e n i e d t h e S t a t e ' s r e q u e s t f o r t i m e t o b r i e f t h e motion.
        S e v e r a l h o u r s a f t e r argument on d e f e n d a n t ' s motion, t h e

D i s t r i c t C o u r t g r a n t e d t h e d e f e n d a n t a new t r i a l . N r e a s o n s
                                                                                   o

were g i v e n s p e c i f y i n g t h e b a s i s f o r t h e D i s t r i c t C o u r t ' s
decision.         The D i s t r i c t C o u r t f i l e c o n t a i n s a m i n u t e e n t r y

which r e a d s :

        "On motion of t h e d e f e n d a n t f i l e d h e r e i n , and by
        e x p r e s s agreement, h e a r d t h i s 3rd day of September,
        1980 argued by c o u n s e l f o r t h e S t a t e and t h e de-
        f e n d a n t and good c a u s e b e i n g shown i t i s o r d e r e d
        t h a t t h e Motion of t h e d e f e n d a n t t o s e t a s i d e t h e
        v e r d i c t and g r a n t a new t r i a l i s h e r e b y g r a n t e d . "

        The S t a t e ' s s i n g l e i s s u e on a p p e a l i s t h a t t h e D i s t r i c t

C o u r t e r r e d i n g r a n t i n g a new t r i a l when t h e c o u n t y a t t o r n e y

had n o t been g i v e n advance n o t i c e of t h e motion and a n

opportunity t o brief the question.

        Defendant c o n t e n d s on a p p e a l t h a t t h e D i s t r i c t C o u r t

e r r e d i n f a i l i n g t o s e t a s i d e t h e jury v e r d i c t a s being

based on i n s u f f i c i e n t e v i d e n c e .

        S e c t i o n 46-16-702,       MCA,     e s t a b l i s h e s the procedural

g u i d e l i n e s f o r g r a n t i n g a d e f e n d a n t a new t r i a l .    This

provision s t a t e s :

        " ( 1 ) Following a v e r d i c t o r f i n d i n g of g u i l t y ,
        t h e c o u r t may g r a n t t h e d e f e n d a n t a new t r i a l i f
        r e q u i r e d i n t h e i n t e r e s t of j u s t i c e .

        " ( 2 ) The motion f o r a new t r i a l must be i n w r i t -
        i n g and must s p e c i f y t h e grounds t h e r e f o r .          It
        must be f i l e d by t h e d e f e n d a n t w i t h i n 30 days
        f o l l o w i n g a v e r d i c t o r f i n d i n g of g u i l t y . Rea-
        s o n a b l e n o t i c e - -e motion must be s e r v e d -
                                  of t h                  --                  on
        the state.

        " ( 3 ) On h e a r i n g t h e motion f o r a new t r i a l , i f
        j u s t i f i e d by law and t h e w e i g h t of t h e e v i d e n c e ,
        t h e c o u r t may:

        "   ( a ) deny t h e motion;

        " ( b ) g r a n t a new t r i a l ; o r
        " ( c ) modify o r change t h e v e r d i c t o r            f i n d i n g by
        f i n d i n g t h e d e f e n d a n t g u i l t y of a l e s s e r i n c l u d e d
        offense or finding the defendant not g u i l t y . "
         (Emphasis added. )
        Here t h e S t a t e had no e f f e c t i v e n o t i c e of d e f e n d a n t ' s

motion and no o p p o r t u n i t y f o r r e p l y .             The D i s t r i c t C o u r t

g r a n t e d t h e motion on t h e same day t h a t t h e S t a t e was s e r v e d .

Such a c t i o n c l e a r l y d e n i e d t h e S t a t e " r e a s o n a b l e n o t i c e " a s

r e q u i r e d by s e c t i o n 46-16-702,          MCA.

        A d d i t i o n a l l y , t h i s C o u r t i s concerned w i t h t h e manner

i n which t h e D i s t r i c t C o u r t g r a n t e d t h e d e f e n d a n t ' s motion.

I n n e i t h e r t h e D i s t r i c t C o u r t ' s o r d e r g r a n t i n g t h e motion,

nor i n t h e minute e n t r y of t h e c o u r t f i l e , a r e grounds f o r

g r a n t i n g t h e motion s p e c i f i e d .       A s previously noted,               the

g o v e r n i n g s t a t u t e r e g a r d i n g motions f o r new t r i a l , s e c t i o n

46-16-702,        MCA,     r e q u i r e s o n l y t h a t t h e moving p a r t y s p e c i f i -

c a l l y s t a t e i t s grounds f o r such motion.                    This s t a t u t e does

n o t r e q u i r e t h a t t h e D i s t r i c t Court expressly s t a t e i t s

r e a s o n s f o r t a k i n g whatever a c t i o n i t deems a p p r o p r i a t e

r e g a r d i n g such m o t i o n s .

        However, i n c i v i l p r o c e e d i n g s , t h e t r i a l c o u r t must,

when g r a n t i n g a motion f o r a new t r i a l ,                ". .     . specify        the

grounds t h e r e f o r w i t h s u f f i c i e n t p a r t i c u l a r i t y a s t o a p p r i s e

t h e p a r t i e s and t h e a p p e l l a t e c o u r t of t h e r a t i o n a l e under-

lying the ruling             . . ."        Rule 5 9 ( f ) , M.R.Civ.P.              The p u r p o s e s

behind t h i s r u l e a r e t o narrow t h e i s s u e s on a p p e a l and t o

o b v i a t e t h e need t o r e a d a n e n t i r e r e c o r d t o d e t e r m i n e t h e

D i s t r i c t Court's rationale for issuing i t s decision.                                Such
c o n s i d e r a t i o n s a r e e q u a l l y n e c e s s a r y r e g a r d i n g a p p e a l s from

criminal cases.              T h e r e f o r e , t h i s C o u r t h o l d s t h a t t h e mandates

of Rule 5 9 ( f ) , M.R.Civ.P.,               a r e a p p l i c a b l e t o motions f o r new

t r i a l made p u r s u a n t t o s e c t i o n 46-16-702,             MCA.       erea after,
     t h e D i s t r i c t C o u r t must s e t f o r t h i t s r e a s o n s i n d e c i d i n g

     such motions.

             The d e f e n d a n t h e r e c o n t e n d s t h a t t h e D i s t r i c t C o u r t

     s h o u l d have g r a n t e d a judgment of a c q u i t t a l n o t w i t h s t a n d i n g

     t h e j u r y v e r d i c t b e c a u s e of i n s u f f i c i e n t e v i d e n c e .   This

 m a t t e r w i l l have t o be p r e s e n t e d t o t h e D i s t r i c t C o u r t a f t e r

     giving reasonable n o t i c e t o the S t a t e .

             The o r d e r of t h e D i s t r i c t C o u r t i s r e v e r s e d and t h i s

     c a s e i s remanded f o r f u r t h e r p r o c e e d i n g s i n a c c o r d a n c e w i t h

     t h i s decision.




 W e concur:




'6                                                /
                    Justices